Rutledge, Ch. J,
in charging the jury, said, that this bond was for the performance of covenants on the part of the administrator ; and that the defendants, his securities, were to be considered as collateral undertakers. That it was a well known rule, both of the civil and common law, that if the party performs, or if it is rendered impossible for him to perform, that in either case, both he and his securities shall be exempt from the penalty annexed to the obligation ; and that the act of God, or of an enemy, were the highest excuses known in law for the non-performance of a contract.
The rest of the court concurred, Watxes, J. being absent,